DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashu et al. US 2017/0307971 A1 (hereinafter referred to as Kashu) in view of Shinomiya et al. US 2018/0284038 A1 (hereinafter referred to as Shinomiya).

Regarding Claim 1, Kashu teaches a method for producing a separator (fig. 1, separator, par, [0057]), comprising: an inspection step of inspecting the separator (fig. 4, inspecting device has detected a defect in the separator, par, [0085]), the inspection step including the steps of:
a) transferring the separator (fig. 8, separator original sheet 12b, par. [0097]) via a plurality of rollers (fig. 8, wind-off roller 61, rollers 62 to 65, and wind-up rollers 69, par. [0098]) so as to prepare a roll obtained by winding the separator (fig. 8, cylindrical core 53 on which the separator original sheet 12b is wrapped, par. 0100]); 
b) unwinding part of the separator from the roll (fig. 8, separator original sheet 12b is wound off from the core 53, par. [0100]); 
c) carrying out an inspection for a defect with respect to at least part of an unwound part of the separator (par. [0086]-[0090]); 
Kashu does not teach determining quality of the roll in accordance with a result of the inspection.
Shinomiya teaches determining quality of the roll in accordance with a result of the inspection (par. [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a separator roll transfer system and a separator roll transfer, as taught in Shinomiya in modifying the method of Kashu. The motivation would be to efficiently transfer a separator roll while preventing adhesion of a foreign object to the separator roll and carry out a predetermined process with respect to the separator roll.
Regarding Claim 3, Kashu and Shinomiya teaches the method as set forth in claim 1, wherein at least a part of the unwound part of the separator which part has been subjected to the inspection is discarded (fig. 11, par. [0008], [0112]-[0113]).

Regarding Claim 4, Kashu and Shinomiya teaches the claimed invention except for the separator is unwound for a length that is not less than a length of a circumference of a roller that has a maximum diameter of the plurality of rollers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to unwind separator for a length that is not less than a length of a circumference of a roller that has a maximum diameter of the plurality of rollers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 5, Kashu and Shinomiya teaches method as set forth in claim 1, Shinomiya teaches further comprising: in the step d), attaching, to the roll that has been regarded as a defective product, a label indicating that the roll is a defective product (par. [0063]).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding Claim 6, Kashu and Shinomiya teaches method as set forth in claim 5, Kashu teaches wherein the label includes information on the roll which information has been revealed after the step c) (par. [0108]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashu in view of Shinomiya as applied to claim 1 above, and further in view of Tanabe et al. US2018/0337383A1 (hereinafter referred to as Tanabe).

Regarding Claim 2, Kashu and Shinomiya teaches the method as set forth in claim 1, Kashu and Shinomiya do not teach wherein the inspection is a withstand voltage inspection carried out with respect to the separator. 
Tanabe teaches wherein the inspection is a withstand voltage inspection carried out with respect to the separator (fig. 2, 5, withstand voltage test ,separator 30, par. [0062]-[0063]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide conducting a withstand voltage test on a separator, as taught in Tanabe in modifying the method Kashu and Shinomiya. The motivation would be to allows a foreign object trapped between the protection tape of the positive electrode tab and the negative electrode to be detected in withstand voltage test.

Claim(s) 7and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashu in view of Tanaka et al. JP 2017142083 A (hereinafter referred to as Tanaka).

Regarding Claim 7, Kashu teaches an apparatus for producing a separator (fig. 4, separator, par, [0057]), comprising: unwinding the separator from a roll obtained by winding the separator (fig. 4, separator 12b, core 53, par, [0084], [0087]); an inspection performing device (fig. 4, defect inspecting device 55, 57, 58, par, [0060]) for carrying out an inspection for a defect with respect to at least part of an unwound part of the separator (par. [0086]); and a cutting device (fig. 9, cutting device 7, par, [0098]) for cutting the separator so as to remove a part of the separator which part has been subjected to the inspection (par, [0100]-[0106), the winding device winding back, to the roll, a part of the unwound part of the separator which part is continuous with the roll after the separator is cut (par, [0112]-[0113).
Kashu does not teaches a winding device. 
Tanaka teaches a winding device (fig. 4, second drive motor M2, par. [0022]). (fig. 1 to 10, 14 and 15, an unwinding motor (first motor) 25,  winding motor (second motor) 26, par. [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide inspection machine includes: an unwinding motor for forward rotating the label roll; a rewinding motor for forward rotating the rewinding roll, as taught in Tanaka in modifying the apparatus of Kashu. The motivation would be sheet can be maintained to target tension value, by controlling the rotational torque of motor shaft of winding motor.
Regarding Claim 9, Kashu and Tanaka teaches the claimed invention except for the winding device unwinds the separator for a length that is not less than a length of a circumference of a roller that has a maximum diameter of a plurality of rollers via which to transfer the separator.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the winding device unwind the separator for a length that is not less than a length of a circumference of a roller that has a maximum diameter of a plurality of rollers via which to transfer the separator, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashu in view of Tanaka as applied to claim 7 above, and further in view of Tanabe et al. US2018/0337383A1 (hereinafter referred to as Tanabe).
Regarding Claim 8 Kashu and Tanaka teaches the apparatus as set forth in claim 7, Kashu and Tanaka do not teach wherein the inspection performing device subjects the separator to a withstand voltage inspection carried out for detecting a defect in the separator.
Tanabe teaches wherein the inspection is a withstand voltage inspection carried out with respect to the separator (fig. 2, 5, withstand voltage test ,separator 30, par. [0062]-[0063]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide conducting a withstand voltage test on a separator, as taught in Tanabe in modifying the method Kashu and Tanaka. The motivation would be to allows a foreign object trapped between the protection tape of the positive electrode tab and the negative electrode to be detected in withstand voltage test.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858